Citation Nr: 0305811	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-05 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to March 
1956.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in October 2001.  That decision denied the 
veteran's application to reopen his claim of entitlement to 
service connection for a low back disability.

The Board of Veterans' Appeals (Board) granted the veteran's 
appeal of that decision in November 2002 and developed 
further evidence relevant to the merit's of veteran's claim 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The Board 
completed evidentiary development in February 2003.  Because 
of the favorable outcome of the veteran's appeal, the Board 
finds that further delay to comply with the notice 
requirements of 38 C.F.R. § 20.903 (2002) is unnecessary.  


FINDINGS OF FACT

1.  The VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  Competent medical evidence provides a nexus between the 
veteran's back injury during his period of active service and 
his current chronic mechanical low back disability.


CONCLUSION OF LAW

A chronic mechanical low back disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2002); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).

Analysis

The veteran's original claim for service connection for a low 
back disorder was denied in October 1957.  Multiple 
applications to reopen his claim were denied for failure to 
provide new and material evidence.  As noted above, the Board 
reopened the veteran's claim for service connection for a low 
back disability and requested additional development, to 
include a VA examination with an opinion addressing the 
contended causal relationship between a current low back 
disorder and the veteran's service.

Review of the veteran's service medical records reveals that 
no abnormalities were noted on entrance into service.  During 
treatment subsequent to a low back injury in July 1955, the 
veteran reported he had trouble with his back for about 2 1/2 
years, since he injured his back, EPTS, while mowing hay.  
Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (1997).

The veteran's account of a prior condition is an inadequate 
basis upon which the VA can conclude that he had a condition 
that preexisted service.  See e.g. Paulson v. Brown, 
7 Vet. App. 466 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995). The Court of Appeals for Veterans Claims has held 
that the presumption of soundness upon entry into service may 
not be rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  A higher court has explained the 
Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F.3d. 1347, 1351 
(Fed. Cir. 2000).  Here , with a normal pre-enlistment 
examination and a mere history of pre-service low back 
symptoms without contemporaneously recorded medical evidence 
or even a history of a diagnosis pre-service diagnosis, the 
Board finds that the veteran is presumed to have been in 
sound condition when entering service in August 1954.  Id.  
As such, the Board is required to decide the claim for 
service connection for a back disorder based on whether the 
record establishes that the veteran's current back disability 
was incurred in or is causally linked to some incident of 
service, to include trauma.

The first notation of the veteran's back disorder in service 
was in June 1955.  He complained of low back pain for a few 
years, much worse recently, especially during the previous 
two months.  Lifting, stooping, and hard work aggravated the 
condition.   As noted, the veteran was treated in July 1955 
for soreness and pain in a small area of the lumbosacral 
junction.  At that time, he had been in service for 11 
months.  The examination revealed pain on range of motion 
testing and atrophy of the right thigh.  He received a light 
duty slip and was told to return in three weeks.  Two weeks 
later, the veteran reported that his back had been all right 
until he had lifted a 350 lb. weight.  Since that time he had 
pain.  The veteran was given another light duty slip and was 
cautioned against excessive lifting.  An X-ray examination of 
the sacroiliac spine showed no abnormalities beyond a spina 
bifida of S1, noted to be an anatomical variant.  

In November 1955, the veteran stated that he had continued 
pain in his back that did not radiate.  He had no pain on 
coughing, sneezing or straining.  There was no numbness.  The 
pain was not getting any worse.  The veteran had tenderness 
from L-2 to L-5 and there was tenderness and spasm over the 
right quadratus lumborum muscle.  The orthopedist noted that 
he told the veteran he "had to live with his back"; the 
veteran was given a down grade in profile and told to return 
as necessary.

An orthopedic clinic note dated in December 1955 reported 
that the veteran had a full range of motion of his back.  He 
was noted to be "discouraged from returning."

The veteran's separation examination, dated in March 1956 
noted no abnormality.

The veteran submitted several years worth of medical reports 
dating from 1988 in connection with another claim for VA 
benefits.  These show treatment for an industrial injury in 
April 1990 to the veteran's low back.

More recent VA outpatient treatment records show treatment 
for his low back pain from January 2000.

The veteran was examined by VA in February 2003.  The 
examiner noted his review of the veteran's claims folder and 
described the veteran's history in detail.  The veteran 
reported that in 1954 while in the service, he injured his 
low back while unloading airplane parts from a truck.  His 
partner dropped his end of a carton, leading to the veteran 
holding the entire weight.  This caused him to wrench his 
back when he fell to the ground.  The veteran stated that he 
went to the hospital at Travis Air Force Base, had x-rays, 
physical therapy, and was placed on light duty.  He sought 
treatment upon discharge but was refused by the Air Force 
because he stated they could not find his records.  The 
veteran self-treated his low back symptoms, to include 
sleeping on the floor, hot packs, aspirin, and various kinds 
of liniments.  The examiner noted that the medical records in 
the C-File indicated that the veteran had multiple complaints 
of back problems while in the service.  Essentially, he had 
been treated for low back strain and x-rays at that time 
showing nothing more than apparent spina bifida (most likely 
spina bifida occulta) at LS-S1.  There were apparently no 
other significant findings on lumbosacral x-rays while in the 
service.

Subsequent to service, while working as a truck driver 
driving "18 wheelers," the veteran denied having to do any 
lifting on his job.  He denied having any accidents as a 
driver.  His driving was not cross-country but was local in 
nature.  He stated that his back continued to hurt, but he 
did not get treatment.  He went to the VA, but he received no 
treatment at that time for his non-service-connected injuries 
because "there were no records."  The February 2003 VA 
examiner further noted that private medical records from 
April 1990 to May 1990 showed the veteran was treated for low 
back strain while pushing heavy carts on April 1, 1990.  
According to the records, the carts weighed about 200 pounds.  
An x-ray showed degenerative facet hypertrophic changes at 
L5-Sl, greater on the right.  Chart notes gave diagnoses of 
lumbosacral strain/spasm.  Apparently, the only treatment he 
received was NSAIDS and muscle relaxers (Parafon forte).

The February 2003 examiner also observed that in August 1990, 
treatment notes were reported to refer to right lower 
extremity pain that, the examiner noted that according to the 
description, appeared to be radicular pain.  The veteran was 
sent for a consultation based on that, but there are no 
detailed results of that consultation in the record.  The 
examiner concluded that these records indicated that the 
veteran did have an industrial accident causing low back 
pain.  Other documentation in the record about that time 
continued to quote him as describing right flank pain.  The 
examiner questioned whether it was, in fact, flank pain or 
right-sided low back pain, which would be consistent with the 
right lower extremity radiculopathy and current complaints.  
The February 2003 examiner added that the veteran was 
currently being treated at West Los Angeles VA Medical Center 
for diabetes mellitus, hypertension, and back pain.  He was 
taking no current pain medications or muscle relaxers.  In 
the past, he had taken ibuprofen and Flexeril, the last time 
in 2000.

Upon physical examination of the low back in February 2003, 
there was no evidence of spasm or atrophy.  The musculature 
was tight and the veteran complained of tenderness in the 
right paraspinal musculature extending to the area of the 
right sacroiliac joint.  There was mild facet tenderness 
bilaterally at the L4-5 and L5-Sl areas.  Range of motion 
testing showed rotation left and right to 10 degrees with 
motion mainly in the thoracic spine and less motion amounting 
to 3 degrees in the lumbar spine.  Lateral bending to the 
left was 20 degrees, and to the right only 15 degrees with 
verbal complaint on the right side while bending to the 
right.  Dorsiflexion was to 8 degrees, again primarily from 
the thoracic spine.  Lumbar dorsiflexion was 3-4 degrees.  
There was complaint of mild discomfort on this motion.  
Lumbosacral range of motion, active and passive, was 40/50 
degrees with no complaint of pain on bending, but complaint 
of pain was verbalized upon rising from bent position.  He 
was able to get his fingertips to within 14.5 inches from the 
floor.  Heel walk was accomplished with difficulty due to 
back pain.  Toe walk was also performed with difficulty 
secondary to verbalized back pain.  Tandem heel and toe walk 
demonstrated initial balance difficulties with complaints of 
dizziness and back pain.  The veteran was able to accomplish 
this activity.  When asked to stand on one leg alternating, 
he was able to stand on first the right leg and then the left 
leg for approximately three to four seconds, with a complaint 
of pain in the right low back.  Squatting was to 40 degrees 
but no further due to back pain.  There was a right straight 
leg raise of 60 degrees.  Left straight leg raise of 75 
degrees, with complaint of pain on the right leg raise.  
There was a positive Lasegue's bilaterally, right greater 
than left.

The examiner diagnosed mechanical low back pain and mild 
facet joint osteoarthritis of the lumbosacral spine.  He 
addressed the specific questions framed in the Board's 
request for an examination.  He noted that granting that the 
July 1955 record indicated that the veteran complained of 
having back problems for approximately two and a half years 
since injuring his back at Bakersfield, EPTS while mowing 
hay, there was no other evidence anywhere in the record of 
such an injury being mentioned.  On induction physical, there 
was no mention made of any back abnormalities, or any 
injuries which might have occurred before the veteran was in 
the service.  He noted that the veteran had been rather 
consistent throughout the ensuing years in the recounting of 
the story of the injury in the service.

The examiner noted that the veteran had had an industrial 
accident where he fell while working as a truck driver; 
however, the majority of the treatment in that instance 
concerned a shoulder and cervical spine.  Arguing against 
continuity, the examiner found it noteworthy that the veteran 
was able to drive a truck for a number of years, apparently 
without any mishaps.  There were no documents available that 
referred to chronic low back problems.  

The examiner concluded that given all the evidence reviewed 
and the current examination, that if in fact, and it was 
questionable, that there was a preexisting back injury, it 
was more likely than not that the incident while in the 
service aggravated the preexisting condition.  The condition 
had worsened during the ensuing years causing much 
discomfort, but apparently only mild diminution of function.  
He also noted, that if there was no preexisting injury 
(mowing hay), then it is his conclusion that the total 
responsibility for the initial back injury lies with the 
service experience of sustaining back strain while lifting 
heavy objects.

Service connection requires competent evidence of a 
relationship between a current disability and service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  The Board 
finds that the February 2003 VA examiner's opinion provides 
such evidence.  While the wording of the opinion is somewhat 
awkward, it is evident that the examiner's conclusion was 
that there is a definite causal relationship between the 
veteran's current low back disability and an in-service 
injury.  While the veteran's lack of treatment during the 
years after service weigh against the claim, the February 
2003 VA examiner's opinion, which was preceded by a review of 
the relevant evidence in the claims file and a very thorough 
history and physical examination of the veteran, is the only 
competent opinion of record that addresses the contended 
causal relationship.  There being no competent medical 
opinion arguing against the clinician's supportive 
conclusion, the evidence preponderates in favor of 
establishing service connection.

In conclusion, considering all the entire record, the Board 
finds that the preponderance of the evidence supports service 
connection for a chronic mechanical low back disability.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2002).  


ORDER

Service connection for a chronic mechanical low back 
disability is granted.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

